Citation Nr: 1510112	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating to exceed 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral tinnitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of certain rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Specifically, a July 2011 rating decision which granted service connection for PTSD at 30 percent, and a January 2012 rating decision which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary.

In regard to the Veteran's claim for an increased rating for PTSD, the most recent VA examination is dated May 2011 with a July 2011 addendum.  During the September 2014 hearing, the Veteran stated that his PTSD disability has worsened since the VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his PTSD.

In regard to the Veteran's claims for service connection of bilateral hearing loss and tinnitus, the Veteran appeared for a VA examination in December 2011.  The December 2011 examiner found it less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to his service, and more likely than not that the Veteran's tinnitus is a symptom of his hearing loss.  

Nevertheless, the Veteran's service treatment records, testimony and subsequent statements have raised additional inquiries that necessitate a new VA examination.  

First, the Veteran's August 1969 entrance examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
15
10
10
15
10
15
Right:
(decibel)
10
5
5
5
5
10

The Veteran's September 1970 flight physical examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
25
5
5
5
0
10
Right:
(decibel)
15
10
5
0
0
5

The Veteran's March 1973 separation examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
10
5
10
10
5
5
Right:
(decibel)
10
5
5
10
5
5

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A new VA examination is needed to comment on the fluctuation of the Veteran's hearing in service, especially considering the September 1970 examination which may show some degree of hearing loss in the left ear given the reading of 25 decibels in the left ear at 500 Hertz.

In addition, a new VA examination is needed to comment on the Veteran's contentions.  The December 2011 VA examiner noted that the Veteran's tinnitus began 10 years prior.  The Veteran has since clarified that he first experienced tinnitus in service; it only worsened to a point where he felt the need to seek treatment 10 years prior to the VA examination.  As well, the Veteran has subsequently stated that he believes anxiety from his service-connected PTSD triggers his tinnitus.  

Finally, the record reflects that additional relevant evidence was submitted to the Board after the statement of the case (SOC) was issued.  The AOJ is to review all evidence of record to date before readjudicating the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a psychologist or psychiatrist to provide an opinion with respect to the severity of the Veteran's service-connected PTSD.  The Veteran's claims file, including any pertinent evidence contained in electronic files and this remand, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate on the examination report that the folder was reviewed before the examination takes place.  Any further indicated tests and studies to include psychological studies should be conducted.  In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.

2.  As well, please forward the Veteran's claims file to a medical provider skilled in the diagnosis and treatment of hearing loss and tinnitus.  An examination of the Veteran is not required, but it should be scheduled if the examiner deems necessary.  After reviewing the file including the entirety of this remand and the December 2011 VA examination, the examiner should offer an opinion as to whether:

(a)  It is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss and tinnitus had its onset during or is etiologically related to his service.

The examiner is asked specifically to comment on the fluctuation between the Veteran's August 1969 entrance exam, September 1970 flight physical exam, and March 1973 separation exam, and whether this fluctuation and/or the Veteran's September 1970 exam, which may show some degree of hearing loss in the left ear, show in-service detriment to the Veteran's hearing.

The Veteran is also asked to comment on the Veteran's clarified statement that his tinnitus began in service, not 10 years prior to the December 2011 exam.

(b)  As well, the examiner is asked to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus was caused or has been permanently aggravated by the Veteran's service-connected PTSD.  The Veteran has stated that he believes anxiety from his service-connected PTSD triggers his tinnitus.  

The examiners should provide a complete rationale for any opinions provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination(s).

3.  After reviewing the examination reports and all evidence submitted after the latest Statement of the Case was entered in March 2013, the AOJ should undertake any other development it determines to be warranted.

4.  When the above has been completed, the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




